         Case 1:20-cv-02483-CKK Document 15 Filed 11/05/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 NA’EEM BETZ,
        Plaintiff,
        v.                                                Civil Action No. 20-2483 (CKK)
 PRESS GANEY ASSOCIATES LLC,
      Defendant.

                                           ORDER
                                       (November 5, 2020)

       In light of the parties’ [14] Stipulation of Dismissal with Prejudice pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(ii), it is, this 5th day of November, 2020, hereby

       ORDERED that this case is DISMISSED with prejudice.

       The Clerk of Court shall mail a copy of this Order to Plaintiff at his address of record.

       SO ORDERED.

Dated: November 5, 2020

                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge
